Order affirmed, with ten dollars costs and disbursements.
Per Curiam.
Action for attorney’s services. The services were rendered in several different actions or proceedings, running through a period of six years. According to the affidavits on the part of the plaintiffs and the pleadings, the services were rendered under several separate retainers, and' the Special Term is deemed to have so held. The value of the services is put in issue by the pleadings, and the trial will involve the examination of a large number of items of service, with a view of determining the value of each. We think the action is referable.